By the decree in this case Hunter Armstrong, Esq., was allowed compensation for his services rendered as custodian of one Ford automobile, after its seizure by officers of the law because it had been used in the unlawful transportation of spirituous liquors, and pending the decree directing its sale. Armstrong was and is register of the court passing the decree, and doubtless that fact suggested his appointment as custodian; but his appointment was in no way dependent upon that fact. It was within the authority of the court to appoint any one else. It results, in our judgment, that the compensation awarded to Armstrong, who is the real appellee in this case, had no necessary connection with the fact that he was register for the court, and is unaffected by legislation fixing the salary of the register in chancery for Jefferson county, or by the decision in Armstrong v. Jefferson County, 208 Ala. 645,95 So. 39, or Waldrop v. Henry, 207 Ala. 128, 92 So. 425. Armstrong was in every essential particular a receiver appointed by the court, and the power of the court to award him compensation for his services in that relation is not doubted. Magee v. Cowperthwaite, 10 Ala. 966.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.